DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter in claims 8 and 16 only appears in the claims and not the specification.  This subject matter must be added to the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollet (US 2021/0318449 A1) in view of Kassas (US 2021/0278549 A1).
In regard to claims 1, 9, and 17, Rollet discloses:
a memory (502, Fig. 5); and 
a processor coupled to the memory  (501, Fig. 5) and configured to: 
obtain a Global Positioning System (GPS) measurement (301, Fig. 3); 
obtain a first [other sensor] measurement (301, Fig. 3); 
obtain a second [other sensor] measurement (¶96; ¶103) [where the second other sensor measurement is an other sensor measurement from a past time]; 
apply a first particle filter to the GPS measurement and the first [other sensor] measurement to obtain a first position solution (302, Fig. 3);
apply a second particle filter to the GPS measurement and the second [other sensor] measurement to obtain a second position solution (305, Fig. 3); 
calculate a first sensor weight of the first position solution based on a likelihood function (¶84); 
calculate a second sensor weight of the second position solution based on the likelihood function (¶102) [where the second sensors weights in the second particle filter are based on the first sensors weights in the first particle filter, which are based on the likelihood function]; 
resample the first position solution based on the first sensor weight to obtain a first resampled position solution (¶76-77) [where, while the term "resample" is not used, the concept is described.  See applicant's ¶60.]; 

calculate a final position estimate based on the GPS measurement, the first resampled position solution, and the second resampled position solution (¶36; ¶96; ¶98; ¶103; ¶106) [where the signals from the prior time are used (¶96; ¶103), so the same GPS measurement is used; and where at least one particle determined by the first particle filter may be used by the second particle filter (¶98), i.e. the first resampled position solution; and where the second resampled position solution is used (¶106)]. 
Rollet fails to disclose the other first sensor measurement being a first inertial measurement unit (IMU) measurement; and the other second measurement being a second IMU measurement.
Rollet further discloses the other sensors encompasses ADAS (Advanced Driver-Assistance Systems) sensors (¶18) and that the ADAS may include sensors other than those explicitly stated (¶65).
Kassas teaches that it is known for ADAS sensors to include an IMU (¶3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include known ADAS IMU sensors, and thus IMU sensor measurements, into the combination based on the explicit suggestion by Rollet that other ADAS sensors may be used.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the vehicle will be determined using sensors including an IMU sensor.
claims 3, 11, and 18, Rollet further discloses the likelihood function determines a first likelihood of the first position solution compared to the GPS measurement and a second likelihood of the second position solution compared to the GPS measurement (¶84). 

Claims 2, 4-5, 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollet and Kassas, as applied to claims 1 and 9, above, and further in view of Arulampulam (A Tutorial on Particle Filters for Online Nonlinear/Non-Gaussian Bayesian Tracking).
In regard to claims 2 and 10, Rollet and Kassas fail to teach the first particle filter is based on a first probability distribution function (PDF), and wherein the second particle filter is based on a second PDF. 
Arulampulam teaches a particle filter is based on a probability distribution function (PDF) (p. 174, col. 2, ¶3; p. 177, final ¶; p. 178, ¶2) [where equation 40 is the posterior density (p. 178, ¶2), where the posterior density is the pdf (p. 174, col. 2, ¶3;) of a particle filter (p. 177, final ¶)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the particle filters.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the particle filter will be implemented in the usual way.
claims 4 and 12, Rollet further discloses the first sensor weight is calculated based on a likelihood function (¶84).
Arulampulam further teaches a particle filter likelihood function is calculated based on a probability density function (PDF) (p. 181, ¶2). 
Thus, in the combination, the first sensor weight is calculated based on a probability density function (PDF). 
In regard to claims 5 and 13, Rollet further discloses the second sensor weight is calculated based on a likelihood function (¶102).
Arulampulam further teaches a particle filter likelihood function is calculated based on a probability density function (PDF) (p. 181, ¶2). 
Thus, in the combination, the second sensor weight is calculated based on a probability density function (PDF). 

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollet and Kassas, as applied to claims 1 and 9, above, and further in view of Wang (US 2007/0118286 A1).
Rollet and Kassas fails to disclose resampling the first position solution and the second position solution at a rate between about 1 kilohertz (kHz) and 4 kHz.
Wang teaches the positioning rate of a GPS/IMU system being 1 kHz (¶11) [in order to position high-speed vehicles (¶1)].

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that useful positioning of a high-speed vehicle is achieved.
	In the combination, the resampling rate is the positioning rate (i.e. the rate of the output of the process), so that resampling rate would be 1 kHz (Rollet: ¶76-77; ¶106).

The following reference(s) is/are also found relevant:
Bayarski (WO 2016/042545 A1), which teaches positioning using GPS measurements and measurements from a plurality of IMUs (abstract; Fig. 2), which may use a particle filter (p. 7, ¶1).
Carvalho (Optimal Nonlinear Filtering in GPS/INS Integration), which teaches a particle filter using GPS and inertial sensor measurements (abstract).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Allowable Subject Matter
Claim(s) 6-7, 14-15, and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 6, in combination with the claim as a whole:
	"further resampling the first position solution based on a sum of the first sensor weight and the second sensor weight".
quoted from claim 14, in combination with the claim as a whole:
	"further resample the first position solution based on a sum of the first sensor weight and the second sensor weight".
quoted from claim 19, in combination with the claim as a whole:
	"further resample the first position solution based on a sum of the first sensor weight and the second sensor weight".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	
	
	
	
	
	



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648